

Exhibit 10.1


PEBBLEBROOK HOTEL TRUST


Performance Unit Award Agreement for Executive Officers - Form of


THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) governs the Performance
Unit Award granted by PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment
trust (the “Company”), to [____________________] (the “Participant”), in
accordance with and subject to the provisions of the Company’s 2009 Equity
Incentive Plan, as amended and restated effective July 10, 2012, as amended
through February 15, 2017 (the “Plan”). A copy of the Plan has been made
available to the Participant. All terms used in this Agreement that are defined
in the Plan have the same meaning given them in the Plan.
1.    Grant of Performance Unit Award. In accordance with the Plan, and
effective as of February 12, 2020 (the “Date of Grant”), the Company granted to
the Participant, subject to the terms and conditions of the Plan and this
Agreement, a Performance Unit Award (the “Award”) with respect to [__________]
Performance Units, which number of Performance Units is referred to herein as
the “Aggregate Target Amount”. The Award represents the right to receive one
Common Share for each Performance Unit that is earned in accordance with, and
subject to, the terms of this Agreement. Subject to the terms and conditions of
this Agreement, more than 100% of the Aggregate Target Amount of Performance
Units may be earned, but under no circumstances may more than 200% of the
Aggregate Target Amount of Performance Units be earned, regardless of the degree
of performance for any Measurement Period. The Award includes Dividend
Equivalent Rights as described in Section 6.


2.    Performance Vesting with Overall Cap and Special Cap. The Participant
shall earn Performance Units, i.e., the Participant’s interest in Performance
Units shall become vested and nonforfeitable (“Vested”), following the end of
each Measurement Period, to the extent provided in paragraph 2(a) as determined
and certified by the Committee pursuant to Section 5 and as of the date of such
certification, provided that the Participant remains employed by the Company or
an Affiliate from the Date of Grant through the end of such Measurement Period.
The number of Performance Units that can become Vested for each Measurement
Period is as follows, subject to the limits described under “Overall Cap” and
“Special Cap” below this table:
 
Percentage of Aggregate Target Amount of Performance Units for:
Number of Performance Units for:
 
Target Performance
Maximum Performance
Target Performance
“Target Performance Units”
Maximum Performance
First Measurement Period
16.7%
41.8%
[________]
[________]
Second Measurement Period
16.7%
41.7%
[________]
[________]
Third Measurement Period
16.6%
41.5%
[________]
[________]
Three-Year Measurement Period(1)
50.0%
125.0%
[________]
[________]



Overall Cap: If the percentage as calculated pursuant to paragraph 2(a) for the
Three-Year Measurement Period would result in more than 200% of the Aggregate
Target Amount of Performance Units being earned under this Agreement but for
this sentence, then such percentage shall be reduced such that only 200% of the
Aggregate Target Amount of Performance Units will be earned under this
Agreement.
Special Cap: If Company TSR for the Three-Year Measurement Period is less than
0%, and the sum of the percentages as calculated pursuant to paragraph 2(a) for
the Third Measurement Period and the Three-Year Measurement Period would result
in more than 100% of the Aggregate Target Amount of Performance Units being
earned under this Agreement but for this sentence, then such sum shall be




--------------------------------------------------------------------------------





reduced such that only 100% of the Aggregate Target Amount of Performance Units
will be earned under this Agreement.
This Agreement shall be interpreted in a manner consistent with the examples of
the calculations pursuant to paragraph 2(a) as set forth on Exhibit A attached
hereto.
(a)    Relative TSR Measurement. For each Measurement Period, Participant’s
interest in a number of Performance Units shall become Vested based on Company
TSR compared to the TSR of each member of the Peer Group, subject to the
applicable maximum percentage set forth above. The aggregate number of
Performance Units which shall have become Vested following completion of all of
the Measurement Periods shall in no event exceed 200% of the Aggregate Target
Amount of Performance Units or be less than zero. The aggregate number of
Performance Units, if any, which shall become Vested following completion of
each Measurement Period shall be calculated according to one of the two
following mathematical formulas depending on Percent Rank for such period, and
in each case the results shall be calculated to, and rounded up to, the nearest
thousandth:


i.
if Percent Rank is less than or equal to 50% (which is the target performance
level), then the formula shall be:

Target Performance Units * (2.0 * Percent Rank)
ii.
if Percent Rank is greater than 50% (which is the target performance level),
then the formula shall be:

Target Performance Units * (3.0 * [Percent Rank - 50%] + 100%)
For the avoidance of doubt, for any given Measurement Period,
a.
if Company TSR is less than or equal to the lowest TSR of the members of the
Peer Group, then none of the Performance Units shall become Vested; and



b.
if Company TSR is in the 100th percentile rank relative to the TSRs of the
members of the Peer Group, then the applicable percentage of the Aggregate
Target Amount of Performance Units shown in the table above under the column
titled “For Maximum Performance” shall become Vested.



3.    Termination of Employment. Except as provided in paragraphs 3(a), 3(b),
3(c), 3(d) and 3(e), the Participant’s interest in all of the Performance Units
that have not Vested on or before the date on which the Participant’s employment
with the Company or an Affiliate terminates or is terminated will be forfeited
on the date of such termination.


(a)Change in Control. If a Control Change Date occurs before January 1, 2023,
and if the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the Control Change Date, the
Participant’s interest in the Performance Units that may vest for each
Measurement Period that has not already ended or that ends with the Control
Change Date shall become Vested in the greater of (i) 100% of the Target
Performance Units and (ii) the number of Performance Units (which may exceed
100% of the Target Performance Units) that become Vested in accordance with
paragraph 2(a). If the Participant’s interest in any Performance Units becomes
Vested under this paragraph 3(a), then the Participant’s interest in no other
Performance Units shall become Vested under this Agreement.




2

--------------------------------------------------------------------------------





(b)Death or Disability. If the Participant’s employment by the Company or its
Affiliates terminates before January 1, 2023, on account of death or disability
(as defined in Code section 22(e)(3)) and if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date of such termination, the Participant’s interest in the Performance
Units that may vest for each Measurement Period that has not already ended or
that ends with such termination shall become Vested in the greater of (i) 100%
of the Target Performance Units and (ii) the number of Performance Units (which
may exceed 100% of the Target Performance Units) that become Vested in
accordance with paragraph 2(a). If the Participant’s interest in any Performance
Units becomes Vested under this paragraph 3(a), then the Participant’s interest
in no other Performance Units shall become Vested under this Agreement.


(c)Termination of Employment Without Cause. If the Participant’s employment by
the Company or its Affiliates ends before January 1, 2023, on account of a
termination of the Participant’s employment by the Company or an Affiliate
without Cause and if the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the date of such
termination, the Participant’s interest in the Performance Units that may vest
for each Measurement Period that has not already ended or that ends with such
termination shall become Vested in the greater of (i) 100% of the Target
Performance Units and (ii) the number of Performance Units (which may exceed
100% of the Target Performance Units) that become Vested in accordance with
paragraph 2(a). If the Participant’s interest in any Performance Units becomes
Vested under this paragraph 3(a), then the Participant’s interest in no other
Performance Units shall become Vested under this Agreement.


(d)Termination of Employment for Cause. If the Participant’s employment by the
Company or its Affiliates ends before January 1, 2023, on account of a
termination of the Participant’s employment by the Company or an Affiliate for
Cause and if the Participant remains in the continuous employ of the Company or
an Affiliate from the Date of Grant until the date of such termination, the
Participant’s interest in all of the Performance Units that have not earlier
Vested shall be forfeited; provided, however, that in the event the Participant
is terminated for Cause as defined in paragraph (7)(a)(i) and the Participant is
subsequently acquitted of the act or acts referred to therein, then the
Participant shall be deemed for purposes of this Agreement to have been
terminated without Cause as of the date of the termination and the Participant’s
interest shall become Vested in the number of Performance Units determined in
accordance with paragraph 3(c) notwithstanding that a number of Performance
Units may have been previously forfeited due to the termination of the
Participant’s employment for Cause based on such charge.


(e)Termination of Employment by the Participant for Good Reason. If the
Participant’s employment by the Company or its Affiliates ends before January 1,
2023, on account of a termination of the Participant’s employment by the
Participant for Good Reason (as defined in, and in accordance with the terms of,
that certain Change-in-Control Severance Agreement entered into as of
[___________ ___, 20__] by and between the Company and the Participant) and if
the Participant remains in the continuous employ of the Company or an Affiliate
from the Date of Grant until the date of such termination, the Participant’s
interest in the Performance Units that may vest for each Measurement Period that
has not already ended or that ends with such termination shall become Vested in
the greater of (i) 100% of the Target Performance Units and (ii) the number of
Performance Units (which may exceed 100% of the Target Performance Units) that
become Vested in accordance with paragraph 2(a). If the Participant’s interest
in any Performance Units becomes Vested under this paragraph 3(a), then the
Participant’s interest in no other Performance Units shall become Vested under
this Agreement.




3

--------------------------------------------------------------------------------





4.    Transferability. The Performance Units evidenced by this Agreement cannot
be transferred; provided, however, that, subject to the requirements of
applicable securities laws, the Participant’s rights in the Performance Units
evidenced by this Agreement may be transferred by will or the laws of descent
and distribution.


5.    Settlement of Performance Units. As soon as practicable after the end of
the Measurement Period, but in all events not later than March 15 of the year
following the end of the Measurement Period, the Committee shall determine and
certify the extent to which the performance objectives described herein have
been achieved and the number of Performance Units that have become Vested (which
may be greater than 100% of the Aggregate Target Amount of Performance Units but
in no event shall be greater than 200% of the Aggregate Target Amount of
Performance Units). As soon as practicable after the Committee’s certification
in accordance with the preceding sentence, but in all events no later than March
15 of the year following the end of each Measurement Period, the Company shall
issue Common Shares to the Participant in a number equal to the number of
Performance Units that the Committee certified have become Vested for such
Measurement Period; provided, however, that only whole Common Shares shall be
issued and a cash payment shall be issued in settlement of any fractional Common
Share that the Participant is otherwise entitled to receive.


6.    Dividend Equivalent Rights. As soon as practicable after the issuance of
Common Shares as described in Section 5, the Company shall make a single sum
cash payment to the Participant equal to the cumulative amount of dividends paid
during the applicable Measurement Period on the number of Common Shares equal to
the number of Performance Units that the Committee certified have become Vested.
No cash amount will be paid as Dividend Equivalent Rights with respect to
Performance Units that do not become Vested.


7.    Definitions. For purposes of this Agreement, the terms Cause, Company TSR,
Measurement Period, Peer Group and TSR shall have the following meanings:


(a)    “Cause” means that the Board concludes, in good faith and after
reasonable investigation, that: (i) the Participant has been charged by the
United States or a State or political subdivision thereof with conduct which is
a felony under the laws of the United States or any State or political
subdivision thereof; (ii) the Participant engaged in conduct relating to the
Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Participant breached in any material respect the Participant’s
obligations or covenants, if any, restricting the recruitment of employees of
the Company or an Affiliate to work for another employer set forth in an
agreement with the Company; or (iv) the Participant materially failed to follow
a proper directive of the Board within the scope of the Participant’s duties
(which shall be capable of being performed by the Participant with reasonable
effort) after written notice from the Board specifying the performance required
and the Participant’s failure to perform within 30 days after such notice. For
this purpose, no act, or failure to act, on the Participant’s part shall be
deemed “willful” unless done, or omitted to be done, by the Participant not in
good faith or if the result thereof would be unethical or illegal.


(b)    “Company TSR” means the TSR of the Company over the term of the
applicable Measurement Period. If, before completion of the applicable
Measurement Period, (A) a Change in Control occurs, (B) the Participant’s
employment by the Company or its Affiliates terminates on account of death or
disability or (C) the Participant’s employment by the Company or its Affiliates
terminates without Cause as contemplated by paragraph 3(c), the TSR of the
Company for the period from the


4

--------------------------------------------------------------------------------





beginning of such Measurement Period to the end of such Measurement Period shall
be annualized for purposes of calculating Company TSR.


(c)    “Measurement Period” means one of the following periods of time, as
applicable, provided, however, that in the event that during any such period
(A) a Change in Control occurs, (B) the Participant’s employment by the Company
or its Affiliates terminates on account of death or disability or (C) the
Participant’s employment by the Company or its Affiliates terminates without
Cause as contemplated by paragraph 3(c), such Measurement Period shall end on
the date of the event described in clause (A), (B) or (C) above for purposes of
calculating Company TSR and the TSR of each member of the Peer Group:
(i)the period beginning on January 1, 2020 and ending on December 31, 2020 (the
“First Measurement Period”);
(ii)the period beginning on January 1, 2021 and ending on December 31, 2021 (the
“Second Measurement Period”);
(iii)the period beginning on January 1, 2022 and ending on December 31, 2022
(the “Third Measurement Period”); and
(iv)the period beginning on January 1, 2020 and ending on December 31, 2022 (the
“Three-Year Measurement Period”).


(d)    “Peer Group” means the following 13 companies: Apple Hospitality REIT,
Inc., Ashford Hospitality Trust, Inc., Braemar Hotels & Resorts Inc., Chatham
Lodging Trust, DiamondRock Hospitality Company, Hersha Hospitality Trust, Host
Hotels & Resorts, Inc., Park Hotels & Resorts Inc., RLJ Lodging Trust, Ryman
Hospitality Properties, Inc., Summit Hotel Properties, Inc., Sunstone Hotel
Investors, Inc. and Xenia Hotels & Resorts, Inc. If the common shares or shares
of common stock, as applicable, of any member of the Peer Group cease
permanently to be publicly traded during a Measurement Period, such member’s TSR
shall be excluded from the calculations set forth in paragraph 2(a) for any year
or quarter during such Measurement Period in which such shares are not publicly
traded. If, before the end of the applicable Measurement Period, (A) a Change in
Control occurs, (B) the Participant’s employment by the Company or its
Affiliates terminates on account of death or disability or (C) the Participant’s
employment by the Company or its Affiliates terminates without Cause as
contemplated by paragraph 3(c), the arithmetic average of the TSR of each member
of the Peer Group for the period from the beginning of such Measurement Period
to the end of such Measurement Period shall be annualized for purposes of the
calculations set forth in paragraph 2(a).


(e)    “Percent Rank” for any given period means Company TSR’s percentile rank
relative to the TSRs of the members of the Peer Group and shall be calculated
using the Microsoft Excel formula “=PERCENTRANK(X,Y)”, in which “X” shall be a
list of the TSRs of each member of the Peer Group for such period, and “Y” shall
be Company TSR for such period; provided that if Company TSR for such period is
less than the TSR of every member of the Peer Group, then Percent Rank shall be
deemed to be 0%, and provided, further, that if Company TSR for such period is
greater than the TSR of every member of the Peer Group, then Percent Rank shall
be deemed to be 100%.


(f)“TSR” means the average annual total shareholder or stockholder (as
applicable) return during a given period (i.e., the price
appreciation/depreciation per common share (or share of common stock, as
applicable) during a given period plus dividends paid on such shares during the
same period) of a given entity, expressed as a percentage, as determined using
data provided by Bloomberg. For purposes of calculating price
appreciation/depreciation per common share or share of common stock, as
applicable, the per-share prices for the beginning and end of each Measurement
Period are to be determined by averaging the closing prices for such shares as
reported on the New York Stock Exchange


5

--------------------------------------------------------------------------------





(the “NYSE”) or other applicable principal securities exchange in which the
given entity’s shares are traded for each of the trading days during the last 30
calendar days preceding the start or end, as applicable, of the applicable
Measurement Period. For purposes of calculating TSR, dividends for the given
period shall be treated as reinvested.


8.    Shareholder Rights. Participant shall not have any rights as a shareholder
of the Company with respect to the Performance Units. Upon the issuance of
Common Shares in settlement of Performance Units that have become Vested, the
Participant shall have all of the rights of a shareholder of the Company with
respect to those shares, including the right to vote the shares and to receive
dividends on the shares.


9.    No Right to Continued Employment. The grant of the Performance Unit Award
pursuant to this Agreement does not give the Participant any rights with respect
to continued employment by the Company or an Affiliate.


10.    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Maryland without
reference to principles of conflict of laws.


11.    Conflicts. The Participant agrees that in the event of any conflict
between the provisions of the Plan as in effect on the Date of Grant and this
Agreement, the provisions of the Plan shall govern. All references herein to the
Plan shall mean the Plan as in effect on the Date of Grant.


12.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


13.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


[Signatures appear on following page.]




6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the Date of Grant.




PEBBLEBROOK HOTEL TRUST                [_______________________]


_________________________                 _________________________


By: [_______________________]


Title: [_______________________]






7

--------------------------------------------------------------------------------








EXHIBIT A - ILLUSTRATIVE EXAMPLES
Assume an award of 10,000 Aggregate Target Performance Units (the “TPUs”)
(max vesting is 20,000; max vesting is 10,000 if 3-yr Company TSR < 0%
Relative TSR Measurement (paragraph 2(a))
Formula if Percent Rank ≤ 50%: Vested TPUs = TPUs x 2 x Percent Rank
Formula if Percent Rank > 50%: Vested TPUs = TPUs x (3 x [Percent Rank - 50%] +
100%)
Any fractional units earned will be paid in cash equal to that amount of Common
Shares.
I.    Each of three annual Measurement Periods (First, Second and Third) - each
can yield a maximum of 250% of TPUs and a minimum of 0% of TPU.


Example A: Company TSR’s PercentRank = 30%
= TPUs x 2.0 x Percent Rank
= 16.667 x 2.0 x 30%
= 16.667 x 60%
= 10.0 Performance Units 10 Common Shares
Example B: Company TSR’s PercentRank = 50%
= TPUs x 2.0 x Percent Rank
= 16.667 x 2.0 x 50%
= 16.667 x 100%
= 16.667 Performance Units 16 Common Shares + a cash amount equal to 0.667
Common Shares
Example C: Company TSR’s Percent Rank = 100%
= TPUs x (3 x [Percent Rank - 50%] + 100%)
= 50 x (3 x [100% - 50%] + 100%)
= 50 x (150% + 100%)
= 41.667 Performance Units 41 Common Shares + a cash amount equal to 0.667
Common Shares
II.    Three-Year Measurement Period - each can yield a maximum of 250% of TPUs
and a minimum of 0% of TPU.


Example A: Company TSR’s PercentRank = 30%


= TPUs x 2.0 x Percent Rank
= 16.667 x 2.0 x 30%
= 16.667 x 60%
= 10.0 Performance Units 10 Common Shares


Example B: Company TSR’s PercentRank = 50%


= TPUs x 2.0 x Percent Rank
= 16.667 x 2.0 x 50%
= 16.667 x 100%
= 16.667 Performance Units 16 Common Shares + a cash amount equal to 0.667
Common Shares


Example C: Company TSR’s Percent Rank = 100%


= TPUs x (3 x [Percent Rank - 50%] + 100%)
= 50 x (3 x [100% - 50%] + 100%)
= 50 x (150% + 100%)
= 41.667 Performance Units 41 Common Shares + a cash amount equal to 0.667
Common Shares


But if Company TSR for the Three-Year Measurement Period is less than 0%, the
overall payout will be limited to 100% of the aggregate TPUs.


A-1

--------------------------------------------------------------------------------







Each of First, Second and Third Measurement Periods
 
Three-Year Measurement Period
Company Percent Rank
Units Vested
 
Company Percent Rank
Units Vested
0.000%
—


 
0.000%
—


10.000%
333.333


 
10.000%
1,000.000


20.000%
666.667


 
20.000%
2,000.000


30.000%
1,000.000


 
30.000%
3,000.000


40.000%
1,333.333


 
40.000%
4,000.000


50.000%
1,666.667


 
50.000%
5,000.000


60.000%
2,166.667


 
60.000%
6,500.000


65.000%
2,416.667


 
65.000%
7,250.000


70.000%
2,666.667


 
70.000%
8,000.000


75.000%
2,916.667


 
75.000%
8,750.000


80.000%
3,166.667


 
80.000%
9,500.000


85.000%
3,416.667


 
85.000%
10,250.000


90.000%
3,666.667


 
90.000%
11,000.000


95.000%
3,916.667


 
95.000%
11,750.000


100.000%
4,166.667


 
100.000%
12,500.000







Max overall payout if Company TSR for Three-Year Measurement Period < 0%: 10,000
units, otherwise max overall payout is 20,000 units.




A-2